719 S.E.2d 26 (2011)
STATE of North Carolina
v.
Lindo NICKERSON.
No. 90P07-3.
Supreme Court of North Carolina.
November 9, 2011.
Lindo Nickerson, for Nickerson, Lindo.
Latoya B. Powell, Assistant Attorney General, for State of NC.
Sam Currin, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 2nd of September 2011 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 9th of November 2011."
JACKSON, J., recused.